Citation Nr: 0725173	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant reports that he served with a guerilla unit in 
the Philippines from 1942 to 1945, and with the United States 
Coast Guard-Merchant Marine for a period beginning in 1945.  
He is seeking VA non-service-connected disability pension.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA), in which the RO found that the appellant did not have 
service that made him eligible for the claimed benefit.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

2.  The appellant's service in the United States Coast Guard-
Merchant Marine included less than ninety days of service 
during the Period of Armed Conflict that ended on August 15, 
1945. 


CONCLUSION OF LAW

The appellant does not have acceptably documented service 
that meets the threshold active duty service requirements for 
establishing basic eligibility for VA non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.7(x)(15), 3.40, 
3.41, 3.203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all of the five elements of a service 
connection claim.  In this case, the issue presently before 
the Board on appeal is the appellant's claim for a non-
service-connected disability pension.  The RO issued the 
appellant in February 2003 a VCAA notice regarding claims for 
service connection for several disabilities.  That notice 
also addressed steps necessary to verify military service and 
veteran status.  The RO has not, however, issued a VCAA 
notice with respect to the appellant's claim for non-service-
connected disability pension.

While the RO failed to provide a VCAA notice regarding the 
claim on appeal, the Board finds that this error ultimately 
does not prejudice the appellant with regard to that claim.  
For reasons described below, the Board finds that the 
appellant has not been shown to have had service that would 
make him eligible for VA non-service-connected pension.  In 
Palor v. Nicholson, 21 Vet. App. 202, 209-210 (2007), 
the Court found, in the case of a claimant who was 
conclusively determined to not have service that would 
qualify him for veteran status, that VA's failure to inform 
him of the methods for proving veteran status did not 
prejudice the claimant.  The appellant in this case, as in 
Palor, is ineligible for VA non-service-connected benefits as 
a matter of law.  The Board therefore concludes that VA's 
failure to provide a VCAA notice with respect to the claim 
for non-service-connected pension cannot affect the outcome 
of that claim.  That error therefore is harmless and not 
prejudicial to the claim.

Eligibility and Veteran Status

Under certain circumstances, VA pays non-service-connected 
disability pension to totally disabled persons who are 
veterans of a period of war.  38 U.S.C.A. § 1521.  The 
threshold question is this case is whether the appellant had 
service that makes him eligible for VA pension benefits.  The 
appellant reports having had two types of military service: 
service in a guerilla unit in the Philippines in 1942 through 
1945, and service with the United States Coast Guard-Merchant 
Marine for a period beginning in 1945.

With respect to the reported Philippine service, there is a 
problem of documentation of service associated with the 
United States Armed Forces.  Statutes and regulations define 
veteran status and applicable types of service for the 
purpose of eligibility for VA benefits.  A veteran is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  Some VA benefits are 
available for several types of Philippine military service, 
including service in the regular Philippine Scouts, other 
Philippine Scouts, Commonwealth Army of the Philippines, and 
guerilla service, both recognized and unrecognized.  See 
38 C.F.R. § 3.40.  The appellant reports that he served in 
1942 to 1945 in a recognized guerilla unit that was attached 
to a unit of the United States Army.

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a).  When there is a question 
as to whether qualifying service is verified or adequately 
documented, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

In a 1949 affidavit, the appellant stated that he had served 
from April 1942, to the period of liberation in 1945, in the 
Hunter's ROTC guerilla unit, and that that guerilla unit was 
attached to the 11th Airborne of the United States Army.  The 
appellant has submitted a document from the Philippine 
Veterans Affairs Office (PVAO) of the government of the 
Republic of the Philippines.  That document is dated in 1980, 
and certifies that the appellant served from November 1942 to 
August 1945 with the 47th Division of Hunter's ROTC.  In 
April 2003, the PVAO confirmed that certification.

In 2003, the RO requested verification of the appellant's 
Philippine guerilla service from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  In September 
2003, the NPRC certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

A service department finding as to the fact of service in the 
United States Armed Forces is binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).  The Board therefore concludes that 
there is not acceptable documentation for the reported 
guerilla service in 1942 to 1945 to establish the appellant 
as a veteran for VA benefits purposes.

With respect to the appellant's United States Coast Guard-
Merchant Marine service, there is a question as to whether 
the dates of service make the appellant eligible for VA 
pension benefits.  A person meets the service requirements 
for non-service-connected disability pension if that person 

served in the active military, naval or 
air service-
(1) for ninety days or more during a 
period of war;
(2) during a period of war and was 
discharged or released from such service 
for a service-connected disability;
(3) for a period of ninety consecutive 
days or more and such period began or 
ended during a period of war; or
(4) for an aggregate of ninety days or 
more in two or more separate periods of 
service during more than one period of 
war.

38 U.S.C.A. § 1521(j).

Under limited circumstances, VA benefits are available to 
persons who served in the Merchant Marine.  Individuals are 
considered to have performed active military, naval, or air 
service if they had American Merchant Marine in Oceangoing 
Service during the Period of Armed Conflict, December 7, 
1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(15).  

A service separation document, DD Form 214, shows that the 
appellant served in the United States Coast Guard-Merchant 
Marine from June 10, 1945, to August 15, 1945.  Another DD 
Form 214 shows that the appellant served in the United States 
Coast Guard-Merchant Marine from August 16, 1945, to December 
31, 1946.

Under 38 C.F.R. § 3.7(x)(15), the portion of the appellant's 
Merchant Marine service that is considered active military, 
naval, or air service, is the service during the Period of 
Armed Conflict, which ended August 15, 1945.  The period of 
such service, from June 10, 1945, to August 15, 1945, was 67 
days.  As that period was less than ninety days, it does not 
meet the service requirements under 38 U.S.C.A. § 1521(j) for 
eligibility for pension.  Although the appellant continued to 
serve in the Merchant Marine after August 15, 1945, his 
service after that date is not considered active service for 
VA benefits purposes.  The Board's reading of the applicable 
law is that the appellant's Merchant Marine service does not 
constitute sufficient active military, naval, or air service 
for purposes of eligibility for VA pension benefits.  As 
neither the veteran's Philippine guerilla service nor his 
Merchant Marine service establish his eligibility for VA 
pension benefits, the Board denies the appellant's claim.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


